Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 1 of 31




                      THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) UNITED STATES OF AMERICA,          )
                                          )
                    Plaintiff,            )
                                          )
   (2) OSAGE MINERALS COUNCIL,            )   Case No. l4-CV-704-GKF-JFJ
                                          )
                    Intervenor-Plaintiff, )
                                          )
         v.                               )
                                          )
   (1) OSAGE WIND, LLC;                   )
   (2) ENEL KANSAS, LLC; and              )
   (3) ENEL GREEN POWER                   )
   NORTH AMERICA, INC.,                   )
                                          )
                    Defendants.           )


      INTERVENOR PLAINTIFF OSAGE MINERALS COUNCIL’S OPPOSITION TO
     DEFENDANTS’ MOTION TO RECONSIDER OPINION AND ORDER GRANTING
    OSAGE MINERALS COUNCIL’S MOTION FOR JUDGMENT ON THE PLEADINGS
     [DKT. # 207, AMENDED BY DKT. # 219] AND OPINION AND ORDER DENYING
       DEFENDANTS’ OBJECTIONS TO MAGISTRATE JUDGE’S OPINIONS AND
                         ORDERS [DKT. # 210 AND # 214]
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 2 of 31




                                                         TABLE OF CONTENTS

   TABLE OF CONTENTS ................................................................................................................. i

   TABLE OF AUTHORITIES ...........................................................................................................ii

   INTRODUCTION ........................................................................................................................... 1

   PROCEDURAL BACKGROUND ................................................................................................. 2

        a. The Court’s January 11, 2021 Opinion And Order (“Affirmative Defenses Order”) ......... 2

        b. The Court’s May 21, 2021 Opinion And Order (“Objections Order”) ............................... 4

   STANDARD OF REVIEW ............................................................................................................. 7

   ARGUMENT................................................................................................................................... 9

        a. This Court Has Correctly, And Repeatedly, Applied Davilla ............................................. 9

             i.         The Court Correctly Applied Davilla in Issuing the Affirmative Defenses Order . 9

             ii.        The Court Correctly Applied Davilla in Issuing the Objections Order ................. 12

        b. Defendants’ Delay-Based Affirmative Defenses Were Properly Dismissed .................... 14

        c. This Court Did Not “Misapply” The Law Of The Case Doctrine ..................................... 22

   CONCLUSION ............................................................................................................................. 25

   CERTIFICATE OF SERVICE ...................................................................................................... 27
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 3 of 31




                                                     TABLE OF AUTHORITIES

   Cases
   Arnold v. Navika Cap. Grp., LLC.
          No. 14-CV-378-GKF-FHM, 2015 WL 12990468 (N.D. Okla. July 1, 2015) ............... 1, 8

   Brooks v. Nez Perce County.
          670 F.2d 835 (9th Cir. 1982) ............................................................................................ 19

   Canadian St. Regis Band of Mohawk Indians ex rel. Francis v. N.Y.
         No. 80-CV-930, 1999 WL 509442 (N.D.N.Y. July 1, 1999) ..................................... 19, 22

    Cayuga Indian Nation of N.Y. v. Cuomo
         413 F.3d 266 (2nd Cir. 2005) ..................................................................................... 17, 22

   Cayuga Indian Nation of N.Y. v. Pataki
         413 F.3d 266 (2nd Cir. 2005) ........................................................................................... 17

   City of Sherrill v. Oneida Indian Nation
           544 U.S. 197 (2005) .................................................................................................... 16-18

   Davilla v. Enable Midstream Partners L.P.
          913 F.3d 959 (10th Cir. 2019) ....................................................................................passim

   eBay Inc. v. MercExchange, L.L.C.
          547 U.S. 388 (2006) ................................................................................................ 7, 10-12

   Grondal v. Mill Bay Members Ass’n Inc.
         471 F. Supp. 3d 1095 (E.D. Wash. 2020) ................................................................... 10, 22

   Jicarilla Apache Tribe v. Andrus
           687 F.2d 1324 (10th Cir. 1982) ............................................................................... 4, 15, 18

   Kamen v. Kemper Fin. Servs., Inc.
         500 U.S. 90 (1991) ........................................................................................................... 22

   Kruskal v. Martinez
         429 F. Supp. 3d 1026 (D.N.M. 2019) ................................................................................ 8

   McIlravy v. Kerr-McGee Coal Corp.
          204 F.3d 1031 (10th Cir. 2000) .......................................................................................... 3

   MercExchange, L.L.C. v. eBay, Inc.
         500 F. Supp. 2d 556 (E.D. Va. 2007) ................................................................................ 11

   Meuers L. Firm, P.L. v. Reasosr's, LLC


                                                                     ii
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 4 of 31




              No. 16-CV-208-GKF-JFJ, 2020 WL 8717106 (N.D. Okla. Sept. 17, 2020) ..................... 7

   Oneida Cnty. v. Oneida Indian Nation of N.Y.
         470 U.S. 226 (1985) ......................................................................................................... 10

   Oneida Indian Nation v. Cnty. of Oneida
         414 U.S. 661 (1974) .......................................................................................................... 22

   Oneida Indian Nation of N.Y. v. New York
         691 F.2d 1070 (2d Cir. 1982) ........................................................................................ 3, 22

   Schafer, Trustee of Wayne Penn Schafer Separate Prop. Tr. Established Oct. 5, 1982 v.
          Centerpoint Energy Okla. Gas
          No. 17-CV-365-GKF-FHM, 2018 WL 10140171 (N.D. Okla. May 21, 2018) ................ 22

   Seneca Nation of Indians v. New York
          No. 93-CV-688A, 1994 WL 688262 (W.D.N.Y. Oct. 28, 1994) .................................. 4, 22

   SFF-TIR, LLC v. Stephenson
         264 F. Supp. 3d 1148, 1221 (N.D. Okla. 2017) ........................................................... 8, 24

   Shinnecock Indian Nation v. N.Y.
          No. 05-CV-2887, 2006 WL 3501099 (E.D. N.Y. 2006) ................................................... 17

   State of New Mexico v. Aamodt
           537 F.2d 1102 (10th Cir. 1976) ........................................................................................... 4

   United States v. Osage Wind, LLC
          871 F.3d 1078 (10th Cir. 2017) ..................................................................................passim

   Voelkel v. General Motors Corp.
          846 F.Supp. 1482 (D.Kan.), aff'd, 43 F.3d 1484 (10th Cir.1994) ......................... 7, 16, 19

   Statutes
   Pub. L. No. 70-919, 45 Stat. 1478 (1929) ........................................................................... 9, 16, 25
   Court Rules
   Fed. R. Civ. P. 54(b) .................................................................................................................. 7, 19

   Federal Regulations
   29 C.F.R. § 214................................................................................................................................ 9




                                                                          iii
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 5 of 31




           Plaintiff-Intervenor the Osage Minerals Council (“OMC”) hereby files its Opposition to

   the Motion to Reconsider Opinion and Order Granting Osage Minerals’ Council’s Motion for

   Judgment on the Pleadings, Dkt. 219, and Opinion and Order Denying Defendants’ Objections to

   Magistrate Judge’s Opinions and Orders, Dkt. 226 (the “Motion”), filed by Defendants Osage

   Wind, LLC, Enel Kansas, LLC, and Enel Green Power North America, Inc. (collectively,

   “Defendants”).

      I.      INTRODUCTION

           Defendants’ motion to reconsider does nothing more than repackage and regurgitate

   precisely the same arguments they have made before. They offer no new law, no new facts, and

   no explanation for how this Court’s previous decisions are wrong or unjust. And although

   Defendants are dissatisfied with this Court’s prior rulings, that dissatisfaction does not vest them

   with an automatic right to reconsideration.

           To justify a motion for reconsideration, Defendants must show “(1) an intervening

   change in the controlling law, (2) new evidence previously unavailable, [and/or] (3) the need to

   correct clear error or prevent manifest injustice.” Arnold v. Navika Cap. Grp., LLC, No. 14-CV-

   378-GKF-FHM, 2015 WL 12990468, at *1 (N.D. Okla. July 1, 2015) (internal quotations

   omitted). Defendants have not cited to any new intervening change in the law that strips the

   Osage Nation of its inherent sovereignty over the Osage Mineral Estate. Defendants offer no new

   evidence to support their claim that this Court’s prior decisions are erroneous. Defendants cite to

   the deposition of their expert Kimberlee Centera, but, as described in greater detail below, the

   testimony they have asked the Court to consider only demonstrates that she has no expertise or

   knowledge of the unique facts of this case. Centera’s testimony does nothing to support

   Defendants’ far-fetched notion that communications from the United States and the OMC prior
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 6 of 31




   to this litigation are at all relevant to the factors the Court must now apply, in considering the

   OMC’s request for permanent injunctive relief.

           Last, but not least, Defendants cannot demonstrate any injustice, let alone a “manifest”

   injustice. The Tenth Circuit has decided that Defendants violated federal laws requiring them to

   have a lease from the OMC approved by the United States. Their argument that a trespassing

   wind industrial energy facility allegedly serves the public interest because it pays for schools and

   creates renewable energy is appropriate for a Davilla weighing of the equities argument on

   summary judgment, not in a motion for reconsideration of prior rulings at this stage of the case.

   These public interest arguments do not constitute a “manifest injustice.”

           Defendants have repeatedly refused to accept legal mandates from federal and Osage

   authorities—including this Court. Under the Federal Rules of Civil Procedure, however, a

   motion for reconsideration requires more than a simple refusal to accept the law as stated.

   Accordingly, Defendants’ Motion must be dismissed.

      I.      PROCEDURAL BACKGROUND

              a. The Court’s January 11, 2021 Opinion And Order (“Affirmative Defenses
              Order”)

           On January 11, 2021, this Court granted the OMC’s Motion for Judgment on the

   Pleadings. See Dkt. 219. In granting the OMC’s Motion, the Court ruled that, as a matter of law,

   Defendants could not raise certain affirmative defenses against Plaintiffs’ claims that Defendants

   trespassed on the Osage Mineral Estate when they illegally mined the Estate without the required

   lease. See generally Dkt. 219. As a result, Defendants’ affirmative defenses of estoppel, laches,

   waiver, unclean hands, and in pari delicto have been dismissed, as a matter of law. See id. at 11.

           In granting the OMC’s Motion for Judgment on the Pleadings, the Court first addressed

   the law of the case as to laches, holding that the “OMC [was] entitled to judgement on the



                                                     2
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 7 of 31




   pleadings as to laches” since the Tenth Circuit previously concluded “that the United States

   commenced this action within a reasonable time and therefore declined to dispose of this action

   based on laches.” Id. at 5 (emphasis added). That is, the Affirmative Defenses Order adopted the

   Tenth Circuit’s laches determination as “‘a rule of law[] that [] should continue to govern the

   same issue[] in subsequent stages in the same case.’” Id. at 4 (quoting McIlravy v. Kerr-McGee

   Coal Corp., 204 F.3d 1031, 1034 (10th Cir. 2000)).

          With regards to the remaining affirmative defenses of estoppel, waiver, unclean hands,

   and in pari delicto, the Court first looked to the Tenth Circuit’s decision in Davilla v. Enable

   Midstream Partners L.P., noting that federal courts only “incorporate Oklahoma law into [a]

   federal claim so long as it does not frustrate federal policy.” Id. at 6–7 (quoting Davilla, 913 F.3d

   959, 969 (10th Cir. 2019)). The Court underscored that “[p]ermitting third-parties to avoid []

   stringent leasing requirements by pointing to the Nation’s own conduct would frustrate federal

   Indian land policy,” since it was “Congress [that] dictated the prerequisites” for mining the

   Osage Mineral Estate. Id. at 7–8; see Davilla, 913 F.3d at 967-68. Accordingly, under the Tenth

   Circuit’s analysis in Davilla, Defendants’ state law based affirmative defenses could not be

   asserted against the OMC’s claims that Defendants trespassed on the Osage Mineral Estate. See

   id.

          This Court’s decision was further bolstered by the fact that Defendants trespassed on

   property held in trust by the United States, for the benefit of a Tribal Nation—the Osage Nation.

   See id. at 5 (noting that “courts have consistently recognized that tribes, as well as the United

   States while acting as a trustee on behalf of Indian tribes, are not subject to ‘state delay-based

   defenses.’”) (quoting Oneida Indian Nation of N.Y. v. New York, 691 F.2d 1070, 1084 (2d Cir.

   1982)); see also, e.g., id. (“Estoppel does not run against the United States when it acts as trustee




                                                     3
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 8 of 31




   for an Indian tribe.”) (quoting State of New Mexico v. Aamodt, 537 F.2d 1102, 1110 (10th Cir.

   1976); id. at 6 (“[T]he application of the state law-based defense[] of . . . unclean hands would

   contravene established policy pertaining to Indians’ ability to enforce their property rights.”)

   (quoting Seneca Nation of Indians, No. 93-CV-688A, 1994 WL 688262, *1 (W.D.N.Y. Oct. 28,

   1994)).

             Finally, this Court rejected Defendants’ argument that their state-based affirmative

   defenses were also viable under federal law, and specifically, pursuant to the Tenth Circuit’s

   decision in Jicarilla Apache Tribe v. Andrus, 687 F.2d 1324 (10th Cir. 1982). Dkt. 219, 10. This

   Court determined that the facts and applicable laws in Andrus, namely, compliance with the

   National Environmental Policy Act—a law that “do[es] not relate to right of Indians per se, . . .

   [but] instead advances substantive goals for the nation as a whole”—were distinguishable from

   the present case dealing with federal law specific to the Osage Nation. Id. at 11 (quoting Andrus,

   687 F.2d at 1340, n.11).

             Defendants did not seek reconsideration of the Affirmative Defenses Order immediately,

   and instead waited over five months to request this Court to reconsider its January 11, 2021

   decision.

                b. The Court’s May 21, 2021 Opinion And Order (“Objections Order”)

             Following this Court’s January 11, 2021 decision, the Magistrate Judge issued rulings on

   four separate motions to compel. See Dkt. 210. On January 16, 2021, the Magistrate Judge issued

   an Order granting Plaintiffs’ motions to compel Defendants’ production of documents related to

   a “detailed legal analysis” that Defendants had put at issue by arguing that Defendants’ trespass

   on the Osage Mineral Estate was committed in good faith reliance on a particular “detailed legal

   analysis” generated by Defendants’ counsel. See Dkt. 175; Dkt. 183. The Magistrate Judge




                                                      4
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 9 of 31




   concluded that “Defendants have injected the ‘detailed legal analysis,’ as a whole, into the

   litigation for the factfinder’s consideration by relying on the attorneys’ conclusions and analysis

   to prove an innocent state of mind,” Dkt. 210, 13, and as a result, the Magistrate Judge ordered

   production of documents concerning the same. See id. at 25–26.

           In the same Order, the Magistrate Judge denied Defendants’ motions to compel

   Plaintiffs’ production of documents that Defendants claimed were relevant to their affirmative

   defenses of estoppel, laches, waiver, etc. See Dkt. 177; Dkt. 179. Specifically, Defendants sought

   the production of internal communications from the OMC and United States from 2011 to 2014,

   for the purpose of demonstrating that both had failed to timely notify Defendants of the legal

   requirement to obtain a lease. See Dkt 177, ¶¶ 23–24; Dkt. 179, 18. Defendants noted they had

   “asserted the following defenses . . . [e]stoppel; [l]aches; and [w]aiver” against the United

   States, id. at ¶ 23 (citing Dkt. 99, 12), and explained that “[t]he essential factual basis of these

   defenses is that . . . . the United States (including, but not limited to, the BIA and Interior) failed

   to clearly and timely articulate the theories now at issue.” Id. at ¶ 24.

           To analyze Defendants’ motions to compel, the Magistrate Judge considered “whether

   the requested discovery is relevant to the potential remedies of ejectment of, and a permanent

   injunction against, the existence and operation of the Project” under the three-factor Davilla test

   that this Court has indicated governs claims for equitable relief in this case. Dkt. 210, 22. The

   Magistrate Judge concluded that the requested discovery concerning the United States’ and the

   OMC’s past conduct was not relevant to the Davilla factors, as those factors “focus[] on the

   present balance of harms to the parties and the public.” Id. at 23; see also id. (concluding that the

   “balancing of the equities under Davilla does not include any backward-looking considerations

   of past conduct or knowledge.”). Accordingly, the Magistrate Judge determined that the




                                                      5
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 10 of 31




    backward-looking communications Defendants sought were irrelevant to the issues remaining in

    the litigation.

            On March 8, Defendants filed their Partial Objection to the Magistrate Judge’s Discovery

    Order—and not this Court’s January 11, 2021 Affirmative Defenses Order—challenging the

    portions of the Magistrate Judge’s Order that denied discovery of “backward-looking” evidence

    under the balancing of equities articulated in Davilla. Dkt. 218 (“Partial Objection”). The OMC

    filed a brief in opposition. Dkt. 223.

            On May 21, 2021, this Court issued its Opinion and Order rejecting the arguments

    Defendants asserted in their Partial Objection to the Magistrate Judge’s Discovery Order. Dkt.

    226 (the “Objections Order”). First, this Court clarified that Defendants’ analysis of Davilla

    mischaracterized the holding in the case. Dkt. 226, 7. Defendants argued that the Tenth Circuit

    “indicated the [Davilla] district court erred by not considering actions that occurred in the past,”

    Dkt. 218, 6, because—as Defendants put it—the Tenth Circuit allegedly concluded that “some

    courts have declined to enter an injunction when the trespass was unintentional and when the

    landowner delays’ objection,’ [but] did not weigh these equities before granting injunction.” Dkt.

    218, 6. This Court rejected Defendants’ interpretation of Davilla outright, noting that the Davilla

    “district court’s reference to a non-objecting landowner was not in the context of a balancing of

    the equities,” and thus the Tenth Circuit’s reversal does not constitute precedent supporting the

    notion that an alleged delay in an Indian landowner’s objection is at all relevant to the Court’s

    balancing of the equities. Dkt. 226, 7. Instead, this Court noted that:

            [T]he Tenth Circuit explicitly required consideration of the following factors in
            cases of continuing trespass to Indian land: (1) whether an injunction is necessary
            to prevent “irreparable harm,” (2) whether “the threatened injury outweighs the
            harm that the injunction may cause” to the enjoined party, and (3) whether the
            injunction would “adversely affect the public interest.”




                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 11 of 31




    Id. at 8 (quoting Davilla, 913 F.3d at 973). This Court further found that these “factors reflect the

    prospective nature of injunctive relief.” Id. at 8 (citations omitted).

              This Court also rejected Defendants’ contention that the Magistrate Judge had erred when

    she failed to interpret eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006), as supporting

    Defendants’ argument that backward-looking evidence regarding the OMC’s and the United

    States’ alleged delay would be relevant to the balancing of the equities test under Davilla. This

    Court noted that Defendants’ reliance on eBay and other patent law cases was misplaced, “as

    they do not relate to Indian land claims.” Id. at 9–10. Referencing the Affirmative Defenses

    Order, this Court stated that “recitations of the general principles of equity—that do not contend

    with the strong federal policy in favor of vindicating Indian law claims—do not persuade the

    court that it must consider the United States and OMC’s past conduct to determine the propriety

    of equitable relief.” Id. at 10.1

              On June 14, 2021, Defendants, for the first time since January 11, 2021, requested this

    Court to reconsider its order granting the OMC’s Motion for Judgment on the Pleadings (the

    “Affirmative Defenses Order”), as well as this Court’s Opinion and Order that denied

    Defendants’ Objections to the Magistrate Judge’s Opinions and Orders (the “Objections Order”).

    For the reasons articulated in greater detail below, the Defendants’ Motion should be denied.


        II.       STANDARD OF REVIEW

              Although Federal Rule of Civil Procedure 54(b) affords this Court discretion to revisit an

    order or decision “that adjudicates fewer than all the claims or the rights and liabilities of fewer

    than all the parties,” FED. R. CIV. P. 54(b), “[a] motion to reconsider is not a second chance for



              1
             This Court also concluded that “Osage Wind fails to demonstrate the relevance of the requested
    discovery to its res judicata/claim preclusion affirmative defense.” Dkt. 226, 12.


                                                       7
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 12 of 31




    the losing party to make his strongest case or to dress up arguments that previously failed.”

    Voelkel v. General Motors Corp., 846 F.Supp. 1482, 1483 (D.Kan.), aff'd, 43 F.3d 1484 (10th

    Cir.1994). Indeed, “reconsideration is an extraordinary remedy, and can only be provided when

    the court has misapprehended the facts, a party’s position, or the law.” Arnold v. Navika Capital

    Group, LLC, 14-CV-378-GKF-FHM, 2015 WL 12990468, at *1 (N.D. Okla. July 1, 2015)

    (internal quotations and citations omitted). Accordingly, “[s]pecific grounds for reconsideration

    include (1) an intervening change in the controlling law, (2) new evidence previously

    unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Id. (internal

    quotations omitted).

           Moreover, “[u]nlike the motion that produced the prior ruling, a motion to reconsider is

    not—and is not supposed to be—a fair fight procedurally. The deck is stacked against a movant

    for reconsideration.” Meuers L. Firm, P.L. v. Reasor’s, LLC, No. 16-CV-208-GKF-JFJ, 2020

    WL 8717106, at *3 (N.D. Okla. Sept. 17, 2020) (quoting SFF-TIR, LLC v. Stephenson, 264 F.

    Supp. 3d 1148, 1221 (N.D. Okla. 2017)). Accordingly, “[t]he court analyzes motions to

    reconsider by picking up where it left off in the prior ruling—not by starting anew.” Kruskal v.

    Martinez, 429 F. Supp. 3d 1012, 1026 (D.N.M. 2019). Thus, movants for reconsideration “carry

    the full burden of production: they must persuade the Court, using only the evidence and

    argument they put before it, that it should change its prior ruling; they must do all of the legwork,

    and not rely on the Court to do any supplemental fact-finding or legal research.” SFF-TIR, LLC,

    264 F. Supp. 3d at 1221.

           Although Defendants want a second chance at arguments already lost, guiding Tenth

    Circuit precedent commands that they demonstrate new law, new facts, or some clear error or

    manifest injustice. See Arnold, 2015 WL 12990468, at *1. Here, Defendants have not, and




                                                      8
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 13 of 31




    cannot. Defendants have done nothing more than regurgitate the same erroneous arguments that

    this Court has previously thoroughly considered and dismissed. As such, their Motion should be

    dismissed.

       III.      ARGUMENT

                 a. This Court Has Correctly, And Repeatedly, Applied Davilla

                         i. The Court Correctly Applied Davilla in Issuing the Affirmative Defenses
                            Order

              Defendants baldly assert that this Court, in dismissing Defendants’ delay-based

    affirmative defenses as a matter of law, “[m]isread Davilla” because “Davilla did not in any way

    indicate it foreclosed consideration of inequitable pre-litigation conduct of plaintiffs.” Defs. Mot.

    8. If this sounds familiar, that is because it is. Defendants have repeatedly insisted that “Davilla

    [does not] prohibit consideration by this Court of ‘backward-looking’ evidence, or evidence of

    the United States’ or the OMC’s actions or words prior to the initiation of this lawsuit or the

    consideration of evidence relevant to the equities.” Dkt. 218, 5.

              In response to this very same argument, when it was previously made, this Court

    considered Davilla’s proscription that federal courts may ‘“incorporate Oklahoma law into this

    federal claim so long as it does not frustrate federal policy.”’ Dkt. 219, 7 (quoting Davilla, 913

    F.3d at 969). And because Defendants’ delay-based affirmative defenses all sound in Oklahoma

    law, this Court found that “Davilla is instructive. As in that case, ‘Congress has dictated the

    prerequisites of a right to enter [for mining work] by statute.”’ Id. (quoting Davilla, 913 F.3d at

    967). The right to enter the Osage Mineral Estate for mining purposes is by lease, and lease

    alone, and “Congress has dictated that such leases be ‘for the best interest of the Osage Tribe of

    Indians.’” Id. (quoting Pub. L. No. 70-919, 45 Stat. 1478, 1479 (1929)). Accordingly, the Tenth

    Circuit Court of Appeals concluded that “Osage Wind’s excavation work required it ‘to secure a



                                                      9
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 14 of 31




    federally approved lease from OMC under § 214.7.’” Id. at 8 (quoting United States v. Osage

    Wind, LLC, 871 F.3d 1078, 1092 (10th Cir. 2017)).

            And, as this Court found, “[p]ermitting third-parties to avoid these stringent leasing

    requirements by pointing to the Nation’s own conduct would frustrate federal Indian land

    policy.” Id. (citing Davilla, 913 F.3d at 967-68). Thus, under Davilla, this Court is not permitted

    to incorporate Oklahoma law based affirmative defenses to defeat the OMC’s claim of trespass

    on Indian trust property because doing so would violate the clear mandate Congress has provided

    for mining on the Osage Mineral Estate.2 In asking for reconsideration of this conclusion,

    Defendants have not cited to any intervening legislation to indicate that Congress has changed its

    mind with regards to how the United States, as trustee, is to administer the Osage Mineral Estate.

    Nor have Defendants pointed to a new line of authority from the Tenth Circuit permitting

    Defendants to mine the Osage Mineral Estate without a lease.

            Instead, Defendants assert that this Court should read Davilla through the lens of non-

    Indian law cases, specifically, patent cases. See, e.g., Defs Mot. 9 (asserting that Davilla “cite[d]

    with approval [] the decision in eBay, 547 U.S. at 391, in which the Supreme Court, far from

    decreeing some unique patent-derived rule, brought the ‘patent injunction’ test in line with the

    injunction test used elsewhere in federal jurisprudence . . . .”). This argument, too, is a cut and

    paste from the past. Just a few months ago, Defendants argued that “Davilla . . . cited non-




            2
              In evaluating the statutory protections afforded to the Osage Mineral Estate, including whether
    state-law affirmative defenses may shield a trespasser of the Estate from liability, this Court examined a
    robust body of Indian land cases, beyond Davilla, to conclude that state-law affirmative defenses are
    inapplicable to a trespass on an Indian trust asset. See, e.g., Dkt. 219, 7 (quoting Oneida Cnty. v. Oneida
    Indian Nation of N.Y., 470 U.S. 226, 241 (1985)) (“Indian land claims [are] exclusively a matter of
    federal law.”); id. at 8 (quoting Grondal v. Mill Bay Members Ass’n, Inc., 471 F. Supp. 3d 1095, 1129
    (E.D. Wash. 2020)) (“Because Indian land claims are ‘exclusively a matter of federal law,’ state property
    laws are preempted.”).


                                                        10
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 15 of 31




    Indian law cases when it remanded to the district court for a balancing of equities,” Dkt. 225, 6,

    and therefore, this Court should “consider[] the Plaintiffs’—not just Defendants’—conduct.” Id.

           This Court’s prior dismissal of this same argument applies here as well. The last time

    Defendants asserted that the Supreme Court’s patent jurisprudence should trump the Tenth

    Circuit’s Indian law jurisprudence in this case, this Court held:

           Finally, Osage Wind’s citation to cases outside of the tribal land claim context
           that recognize this court’s general equitable jurisdiction are not persuasive. As
           discussed above, cases regarding Indian land rights implicate specific federal
           concerns not recognized in other cases invoking the court’s equitable jurisdiction.
           Although courts have applied the equitable defense of laches in some limited
           circumstances, the defense is foreclosed here.

    Dkt. 219, 11. None of the patent cases Defendants cite offer a novel or new reason for this Court

    to depart from Davilla’s holding.

           For instance, Defendants reiterate their position that “MercExchange, L.L.C. v. eBay,

    Inc., 500 F. Supp. 2d 556, 561 (E.D. Va. 2007), demonstrates the unquestioned relevance of pre-

    litigation conduct under generally applicable federal equitable doctrines, including under the

    ‘public interest’ element in the four (or three) factor federal injunction test.” Defs Mot. 9. Neither

    the Eastern District of Virginia’s decision, nor the decision of the Supreme Court, however, are

    relevant to the present case. In eBay, the United States Supreme Court considered an appeal

    where the owner of a patent for a method of conducting on-line sales sued auction website

    operators for infringement and sought equitable relief. See 547 U.S. 388. The Supreme Court

    concluded that neither the Court of Appeals, nor the district court, had correctly applied the

    traditional federal framework for adjudicating the provision of equitable relief. See id. at 394.

    The lower courts’ failure to apply the correct framework was all the more egregious since it was

    clear, in the Patent Act, that Congress did not intend for district courts to take “such a departure.”

    Id. at 391–92 (“Nothing in the Patent Act indicates that Congress intended such a departure.”).



                                                     11
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 16 of 31




            The Supreme Court in eBay, however, did not consider whether state law can supplant a

    federal claim for trespass on Indian trust property, nor did the eBay Court hold that an Indian

    trust property owner’s “past” conduct could be used to preclude him from obtaining injunctive

    relief for a trespass to his property. See id. The eBay Court’s interpretation of federal policy

    concerning the Patent Act has no relevance to this Court’s determination that Congress did not

    intend for Defendants to be able to mine the Osage Mineral Estate without a lease, and therefore,

    Defendants’ assertions about the United States and the OMC’s past “delay based conduct” is

    irrelevant to this Court’s consideration of equitable relief. See Dkt. 226, 9 (this Court previously

    dismissed Defendants’ reliance on the district court’s decision in eBay, stating: “Respectfully,

    that district court’s decision is neither precedential nor persuasive as it did not relate to trespass

    to Indian land.”).

            Defendants have offered no new arguments to explain how this Court “misread Davilla”

    in issuing the Affirmative Defenses Order, and nothing in their motion supports the conclusion

    that state law affirmative defenses should be incorporated here to excuse Defendants’ trespass on

    the Osage Mineral Estate.

                         ii. The Court Correctly Applied Davilla in Issuing the Objections Order

            In asking this Court to reconsider its Objections Order, Defendants argue that “[t]he

    Objections Order . . . overlooks statutory and federal policy parallels between federal patent and

    Indian law statutes and policies.” Dkt. 229, 10. This argument is six months stale. Defendants

    have already argued before this Court that the Magistrate Judge’s January 16 Order failed to

    consider that “eBay plainly contradicts the proposition that only forward-looking evidence may

    be considered by a court on a claim for permanent equitable relief.” Dkt. 218, 7. Again, as

    discussed above, this Court has already reminded Defendants that their characterization of eBay




                                                      12
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 17 of 31




    as demonstrating “the unquestioned relevance of pre-litigation conduct under generally

    applicable federal equitable doctrines,” Dkt. 229, 9, is “neither precedential nor persuasive as it

    did not relate to trespass to Indian land.” Dkt. 226, 9. As this Court has already concluded,

    “recitations of the general principles of equity—that do not contend with the strong federal

    policy in favor of vindicating Indian law claims—do not persuade the court that it must consider

    the United States and OMC’s past conduct to determine the propriety of equitable relief.” Dkt.

    226, 10.

            In issuing the Objections Order, this Court properly applied the three factor Davilla test,

    stipulating that a district court’s decision to permanently enjoin a continuing trespass on Indian

    trust property should take into account:

                (1) whether an injunction is necessary to prevent ‘irreparable harm,’ (2)
                whether ‘the threatened injury outweighs the harm that the injunction may
                cause’ to the enjoined party, and (3) whether the injunction would ‘adversely
                affect the public interest.’

    Davilla, 913 F.3d at 973 (internal quotations omitted). As this Court pointed out in its Objections

    Order, this is not an optional test, it is an “explicit[] require[ment].” Dkt. 226, 8. The Court did

    not err in finding that on the facts presented in this case, Davilla is dispositive as to whether only

    forward-looking evidence may be considered under the injunction test because Defendants have

    never offered any reason why the OMC’s or United States’ past conduct could possibly be

    relevant to this three-factor test regarding what might result should injunctive relief be issued

    going forward.3




            3
              The Court fully considered Defendants’ non-Indian law authorities and concluded that “[t]hese
    decisions also suggest that the court should look only to prospective considerations. However, the court
    need not decide whether the permanent injunction inquiry is always limited to forward-looking evidence,
    as Davilla is dispositive of the issue under these facts.” Dkt. 226, n.6.


                                                       13
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 18 of 31




           Finally, Defendants attempt to make a “public interest” argument that could perhaps fit

    within the third Davilla factor, asserting that “the public interest requires more prompt,

    forthright, and clear, articulation of the basis for a claim” as to why Defendants are required to

    have a lease to mine on the Osage Mineral Estate. Dkt. 229, 11. However, it is hard to imagine a

    clearer articulation of this claim than the decision from the Tenth Circuit Court of Appeals. In

    2017, the Tenth Circuit issued a decision articulating the reasons why the Defendants’

    “excavation work . . . requir[ed] [them] to secure a federally approved lease from OMC under §

    214.7.” Osage Wind, LLC, 871 F.3d at 1092. Defendants’ refusal to accept the Tenth Circuit’s

    explanation of why they are required to obtain a lease in no way supports the conclusion that this

    Court erred in interpreting and applying Davilla.

           Absent a novel legal argument that the Court misread Davilla in issuing the Objections

    Order, Defendants argue that the wind farm project “provides important environmental benefits

    and supports important public services and education in Osage County.” Dkt. 229, 11. While the

    OMC disputes both of these assertions, the OMC does not dispute that these arguments will be

    relevant when this Court considers summary judgment motions concerning the OMC’s request

    for permanent injunctive relief as a remedy to trespass on tribal trust property. The fact that the

    Defendants offer a preview of facts and arguments for summary judgment in no way

    demonstrates that this Court erred in its previous rulings concerning discovery and Defendants’

    inapplicable affirmative defenses. This Court has correctly applied the Tenth Circuit’s decision

    in Davilla.

                  b. Defendants’ Delay-Based Affirmative Defenses Were Properly Dismissed

           Defendants further contend that, in the Court’s decision to reject all five of their state law

    affirmative defenses, the Court overlooked “that Defendants asserted [that] the affirmative




                                                     14
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 19 of 31




    defenses are appropriate to inform decisions as to remedy either by incorporation of state law or

    independently under the federal courts’ traditional equity jurisprudence.” Defs. Mot. 12. To

    support their argument that the Court must reconsider its previous ruling on this issue of law,

    Defendants do not point to any new facts, intervening law, or court decisions. Nor do they

    explain how the Court’s Affirmative Defenses Order constitutes a manifest injustice. Instead,

    they merely repeat the same flawed arguments, hoping that somehow this time, the same

    arguments will cause the Court to arrive at a different outcome. They should not.

           First, Defendants turn to a case they briefed before, Andrus, to make the argument that

    “the Tenth Circuit affirmed the district court’s acceptance of the companies’ laches defenses to

    NEPA claims . . . . upon a showing of inequitable tribal landowner or federal trustee conduct.”

    Defs Mot., 12–13 (citing Andrus, 687 F.2d 1324). This is not a new argument. Defendants made

    this exact same argument just seven months ago. See, e.g., Dkt. 205, 20 (Defendants arguing that

    Andrus “is instructive as to federal courts’ consideration of equitable affirmative defenses when

    equitable relief is sought in an action affecting trust resources.”). Nothing in Defendants’ Motion

    demonstrates they are entitled to another bite at the apple.

           Defendants’ flawed interpretation of Andrus should be rejected for the same reasons it

    was rejected before. As this Court noted in its Affirmative Defenses Order, “in the Tenth

    Circuit’s previous decision in this case, the panel specifically cited to Andrus and declined to

    dispose of the case on the equitable doctrine of laches.” Dkt. 219, 10. Because of the Tenth

    Circuit’s 2017 decision on the matter, any “assertion of laches and any other affirmative defenses

    premised on unreasonable delay are precluded.” Id. at 10-11. Moreover, this Court correctly

    found that the Tenth Circuit specifically noted “the concerns addressed by NEPA do not relate to

    rights of Indians per se” but instead “advance[] substantive goals for the nation as a whole by




                                                     15
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 20 of 31




    ‘essentially procedural’ requirements.” Dkt. 219, 11 (quoting Andrus, 687 F.2d at 1340 n.11).

    That is, the current case does not concern the prerogatives of Congress in passing uniform,

    national environmental protection regulations. Instead, this case involves a trespass on Indian

    trust property that violates Congress’s mandate “that such leases be ‘for the best interest of the

    Osage Tribe of Indians.”’ Dkt. 219, 7 (quoting Pub. L. No. 70-919, 45 Stat. 1478, 1479 (1929)).

           Next, Defendants attempt to resuscitate their prior reliance on City of Sherrill, asserting

    the Supreme Court’s decision “preclude[s] the Tribe from rekindling embers of sovereignty that

    long ago grew cold,’” and therefore, somehow, “principles of federal equity jurisprudence”

    command discovery into the OMC’s past conduct to discern whether the OMC engaged in

    “inequitable conduct.” Defs. Mot., 13-14 (quoting City of Sherrill v. Oneida Indian Nation, 544

    U.S. 197, 214 (2005)). If this sounds familiar, it is. Defendants previously argued they should be

    able to assert their state law based delay affirmative defenses against the OMC based on the

    argument that, in City of Sherill, the Supreme Court “held the tribe could not revive its ancient

    sovereignty over the subject land, because ‘standards of federal Indian law and federal equity

    practice preclude the Tribe from rekindling embers of sovereignty that long ago grew cold.’”

    Dkt. 205, 17 (quoting 544 U.S. at 202). Defendants’ attempt to re-assert the exact same argument

    fails, first and foremost, because “[a] motion to reconsider is not a second chance for the losing

    party . . . to dress up arguments that previously failed.” Voelkel, 846 F.Supp. at 1483.

           As the Court has clearly and correctly explained, the principles espoused in City of

    Sherrill are not determinative in this case because the OMC has consistently exercised

    sovereignty over the Osage Mineral Estate, and thus, is not seeking “to vindicate ‘land claims of

    historic vintage.’” Dkt. 219, 10 (internal citation omitted). As this Court noted in its Affirmative

    Defenses Order, the property at issue in City of Sherrill “had last been possessed by the Oneidas




                                                     16
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 21 of 31




    as a tribal entity in 1805.” Id. at 9 (citing City of Sherill, 544 U.S. at 202). Here, in contrast, the

    Osage Nation still, to this day, owns the Osage Mineral Estate; the Osage Nation has never lost

    possession, and certainly is not asking to restore anything from 1805. See Dkt. 219, 9–10.

    Nothing in this case requires “rekindling embers of sovereignty that long ago grew cold,” Defs.

    Mot. 13–14 (quoting City of Sherill, 544 U.S. at 214). Defendants have refused to accept,

    acknowledge, and respect the Osage Nation’s sovereignty. But that does not mean the OMC was

    without the sovereign authority to issue a lease to Defendants to mine the Osage Mineral Estate.

            Undeterred by the governing standard of review for a motion to reconsider, Defendants

    also attempt to repackage their previous arguments regarding the interplay between City of

    Sherill and the Second Circuit’s decision in Cayuga Indian Nation of N.Y. v. Pataki, 413 F.3d

    266 (2nd Cir. 2005). Cf. Defs Mot. 14 with Dkt. 205, 17. Defendants then argue that Shinnecock

    Indian Nation v. N.Y. “deduced from Sherrill and Pataki” the holding that “equitable defenses

    apply to disruptive Indian land claims, such as possessory land claims, and are not limited to

    claims seeking a revival of sovereignty . . . .” Defs. Mot. 14 (quoting Shinnecock Indian Nation

    v. N.Y., No. 05-CV-2887, 2006 WL 3501099, * 4 (E.D. N.Y 2006)). Although Defendants did

    not previously cite the Eastern District of New York’s decision in Shinnecock Indian Nation in

    any of their prior briefs, the legal principle they are attempting to argue is precisely the same.

    They are once again making the point that “after Sherrill, equitable defenses apply to possessory

    land claims . . .” Dkt. 205, 17 (quoting Pataki, 413 F.3d at 276), especially where a Tribal Nation

    is “asking the court to overturn years of settled land ownership.” Id. This argument was wrong

    when Defendants first made it in December of 2020, and it is wrong now in July of 2021.4 The



            4
              This Court rightly found the claims in this case are not “disruptive” as contemplated in City of
    Sherrill, Pataki, and by extension, Shinnecock. As the Court correctly stated, City of Sherrill and Pataki
    are not determinative because the “OMC does not seek ejectment of ‘tens of thousands of landowners[]’ .


                                                        17
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 22 of 31




    OMC is not asking the Court to overturn years of settled land ownership. No one is arguing—nor

    could anyone legitimately argue—that the Osage Nation does not presently own the Osage

    Mineral Estate. Defendants are mistaken in their interpretation City of Sherill and its progeny—at

    best—and purposefully misconstruing this particular line of precedent, at worst.

            Furthermore, Defendants’ reference to the caselaw they previously cited in opposing the

    OMC’s Motion for Judgment on the Pleadings continues to fail to establish any legally relevant

    distinction between liabilities and remedies with regards to Defendants’ now dismissed

    affirmative defenses. See Defs. Mot. 15.5 Although Defendants note that the Northern District of

    New York “relied upon the liability versus remedy distinction” in Canadian St. Regis Band of

    Mohawk Indians ex rel. Francis v. N.Y to deny a motion to strike the affirmative defense of

    laches “to the extent that defense can be read as pertaining to remedies,” Defs. Mot. 15 (quoting

    278 F. Supp. 2d 313, 342 (N.D.N.Y. 2003)), this point is far from new. Defendants offered the

    exact same point and quoted the exact same language in December of 2020. See Dkt. 205, 18

    (quoting Canadian St. Regis Band of Mohawk Indians, 278 F. Supp. 2d at 342). This Court

    dismissed this point as irrelevant to the issues in this case, noting:

            [T]he court declines to adopt the liability versus remedy distinction articulated by
            the Northern District of New York in Canadian St. Regis Band of Mohawk
            Indians as to the laches and estoppel affirmative defenses. In that case, the court
            also considered land claims premised on events that transpired two hundred years

    . . and the claims would not ‘disrupt[] the governance’ of Osage County, the Northern District, or
    Oklahoma.” Dkt. 219, 10 (quoting Pataki, 413 F.3d at 275) (quoting City of Sherrill, 544 U.S. at 202).
              5
                Defendants, once again, assert their previously made Andrus argument. See Defs. Mot. 15. As
    was the case previously, Defendants, fail to recognize that NEPA, the law at issue in Andrus, creates no
    Indian trust asset and therefore does not implicate the United States’ duties to the OMC as trustee.
    Because of this, and as explained above, the Court has determined Andrus is not persuasive in this case
    because “the concerns addressed by NEPA do not relate to rights of Indians per se” and “cases regarding
    Indian land rights implicate specific federal concerns not recognized in other cases invoking the court’s
    equitable jurisdiction.” Dkt. 219, 11 (quoting Andrus, 687 F.2d at 1340, n.11). In regurgitating Andrus
    once again, Defendants offer no new or novel explanation for how or why the Tenth Circuit’s
    interpretation of Congress’s prerogatives under NEPA should take precedent over Congress’s
    prerogatives in passing the Osage Allotment Act and assigning ownership of the Osage Mineral Estate to
    the Osage Nation.


                                                       18
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 23 of 31




            ago. As previously stated, it is law of the case that litigation was initiated within a
            reasonable time.

    Dkt. 219, n.7. Nothing in Defendants’ Motion demonstrates, or even suggests, that the Court’s

    prior conclusion was legally or factually erroneous, and Defendants have not identified anything

    that comes close to the requisite manifest injustice that warrants reconsideration under Fed. R.

    Civ. P. 54(b).

            Defendants also repeat their arguments with regards to the Northern District of New

    York’s decision in Cayuga X. Cf. Dkt. 229, 15–16, with Dkt. 205, 16 (citing Cayuga Indian

    Nation of New York v. Cuomo, No. 80-CV-930, 199 WL 509442 (N.D.N.Y. July 1, 1999). Again,

    Defendants offer nothing new that warrants reconsideration. As this Court previously noted, the

    District Court in Cayuga X “was not considering affirmative defenses. Instead, the court was

    considering the equitable factors articulated in the Restatement (Second) of Torts to determine

    the appropriateness of an injunction against trespass.” Dkt. 219, 9. And a District Court case

    from the Northern District of New York concerning the Restatement (Second) of Torts has no

    bearing on how this Court will apply the balancing of the equities, as articulated by the Tenth

    Circuit in Davilla.6

            Defendants have still not demonstrated why their requested discovery is relevant to the

    balancing of equities analysis under Davilla. The closest they come in their Motion is asserting




            6
              Defendants also repeat, practically verbatim, their arguments with regards to the Ninth Circuit’s
    decision in Brooks v. Nez Perce County. Cf. Defs. Mot. 16 (“Similarly, Brooks v. Nez Perce Cty. drew the
    distinction drawn by Cayuga X, rejecting laches to bar completely a claim pertaining to Indian lands, but
    delay remained pertinent to determine remedy for trespass—including as to monetary damages.”) (citing
    670 F.2d 835, 837 (9th Cir. 1982)), with Dkt. 225, 3-4 (“Similarly, Brooks v. Nez Perce County., Idaho
    drew the distinction this Court recognized was drawn by Cayuga X, rejecting laches to bar completely a
    claim pertaining to Indian lands, but delay remained pertinent to determine remedy for trespass.”) (citing
    670 F.2d 835, 837 (9th Cir. 1982)). Again, “[a] motion to reconsider is not a second chance for the losing
    party to make his strongest case or to dress up arguments that previously failed.” Voelkel, 846 F.Supp. at
    1483. Defendants’ attempt to get a second bite at the apple, therefore, should be denied.


                                                        19
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 24 of 31




    that the requested backward-looking communications “are confirmed to be relevant here by the

    United States’ and OMC’s seeking deposition testimony about pre-suit communication authored

    by representatives of the [Plaintiffs],” citing to the deposition of Defendants’ expert, Kimberlee

    Centera (“Centera”). Defs. Mot. 16. The fact that the United States and the OMC asked Centera

    questions regarding these sorts of communications, however, is no indication that the

    communications themselves are relevant.

           Defendants’ expert, Centera, issued an expert report asserting that the report of the

    United States and OMC’s expert, Steven Hazel (“Hazel”), is erroneous, specifically attacking

    Hazel’s conclusion that the OMC is entitled to damages equal to the amount Defendants have

    been willing to pay the surface landowners on the wind farm project. Dkt. 200-1, 4. Centera

    concluded that the OMC is not entitled to recover the damages identified in Hazel’s report

    because “[i]f a wind developer had been clearly apprised of the necessity of a mineral lease, they

    certainly would have considered other more practical options,” id. at 6 (emphasis added), and

    thus, in that scenario and according to Centera, Defendants would have avoided taking minerals

    from the Osage Mineral Estate altogether.

           Although the OMC is well aware that Centera’s assumption that Defendants were not

    “clearly apprised” of the need to obtain a mining lease from the OMC is a flawed, false, and self-

    serving assumption, the OMC is entitled to ask Centera questions about the assumptions she

    made in her expert report. The excerpts Defendants rely on in their Motion to Reconsider

    demonstrate nothing more than counsel’s effective work in deducting that Centera does not have

    any actual knowledge, or expertise, to opine that Defendants were not actually “clearly apprised”

    of the need to obtain a mining permit for their mining activities on the Osage Mineral Estate, and

    as a result, her expert report is without any legitimate basis or factual support. See, e.g., Dkt.




                                                      20
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 25 of 31




    229-1, 85:20-24, (OMC’s counsel asks Centera “In your expert opinion, would this constitute a

    situation where defendants were, quote, unquote, clearly apprised that a lease would be

    necessary prior to or continuing to excavate minerals?”) (emphasis added). Defendants

    conveniently omit the sections of Centera’s testimony where she admits that she concluded that

    Defendants were not “clearly apprised” of the need to get a permit from the Osage Nation

    without actually reviewing the documents Defendants had before them at that time indicating

    that a permit was required.7

           Centera’s conclusions are irrelevant, and furthermore, her conclusions are not based on

    any actual expertise or a review of the unique facts or circumstances of this particular case.

    Centera’s attempt, as an expert, to opine that Defendants were somehow never “clearly apprised”


           7
              Specifically, when confronted with communications demonstrating that Defendants were aware
    “clearly apprised” of the need to acquire a lease as early as October 2013, Centera admitted she had
    simply not seen those documents and was not aware of their existence:

           Q. In your expert opinion, when defendants
              were emailing each other memos in October of
              2013 stating that the Osage tribe had told
              defendants a lease was required, would that have
              been a moment when they should have asked for
              more information about obtaining a lease?

           THE WITNESS: I can’t say because I
           wasn’t there at the time, and I’m not sure . . . .

           Q. [W]ere defendants -- have they ever been apprised
              of the need to get a lease for the mining of the
              Osage mineral estate?

           THE WITNESS: Were they -- clear -- well, I think
            certainly that the Tenth Circuit opinion --
            right? -- is that they needed to go back. So at
            that point, we had clarity, so I think certainly
            at that point. But I think, you know, that
            letter that you just showed -- I'm not familiar
            with this memo, so I really can’t comment on
            that.

    Ex. A, 86:14–22, 87:6–22 (emphasis added).


                                                         21
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 26 of 31




    of the need to obtain a permit in no way transforms the pre-litigation communications of the

    OMC or the United States into relevant discovery.

                c. This Court Did Not “Misapply” The Law Of The Case Doctrine

            Finally, Defendants also assert that this Court misapplied the law of the case doctrine in

    dismissing Defendants’ affirmative defenses of estoppel, laches, unclean hands, waiver, laches,

    and in pari delicto. See Defs. Mot. 5. To make this argument, Defendants assert that “[t]his Court

    significantly extended the reach of the Tenth Circuit’s footnote” to conclude that federal Indian

    law does not allow the incorporation of state law based affirmative defenses to bar a Tribal

    Nation’s recovery for trespass on the Nation’s trust property. Defs. Mot. 6. Defendants

    mischaracterize the Court’s reliance on the Tenth Circuit’s opinion.8

            This Court’s discussion of the Tenth Circuit’s decision consists of a single page and is

    limited to the dismissal of Defendants’ affirmative defense of laches; this Court’s discussion of

    the law of the case doctrine does not, as Defendants erroneously suggest, extend to estoppel,

    unclean hands, waiver, or in pari delicto.9 See Dkt. 219, 4–5. Specifically, this Court noted that

    “the Tenth Circuit concluded that the United States commenced this action within a reasonable



            8
               Defendants correctly point out three “exceptionally narrow” grounds for departure from the law
    of the case doctrine, Defs, Mot. 6, but they fail to demonstrate that any of those grounds apply here.
             9
               The Court’s Affirmative Defenses Order is firmly grounded a robust line of precedents
    supporting the dismissal of Defendants’ affirmative defenses. See, Dkt. 219, 5–7, Oneida Indian Nation v.
    Cnty. of Oneida, 414 U.S. 661 (1974); Davilla, 913 F.3d 959; Oneida Indian Nation of N.Y. v. New York,
    691 F.2d 1070, 1084 (2d Cir. 1982); Grondal v. Mill Bay Members Ass’n, Inc., 471 F. Supp. 3d 1095,
    1128–29 (E.D. Wash. 2020); Canadian St. Regis Band of Mohawk Indians ex rel. Francis v. New York,
    278 F. Supp. 2d 313, 338–40 (N.D.N.Y. 2003); Cayuga Indian Nation of New York v. Cuomo, 565 F.
    Supp. 1297, 1301 (N.D.N.Y. 1983); Schafer, Trustee of Wayne Penn Schafer Separate Prop. Tr.
    Established Oct. 5, 1982 v. Centerpoint Energy Okla. Gas, No. 17-CV-365-GKF-FHM, 2018 WL
    10140171, at *8 (N.D. Okla. May 21, 2018); Seneca Nation of Indians v. New York, No. 93-CV-688A,
    1994 WL 688262, at *2 (W.D.N.Y. Oct. 28, 1994); Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 98
    (1991). It is obvious from this Court’s opinions citing the foregoing cases (and not citing the Tenth
    Circuit’s opinion, except with respect to laches, or this Court’s minute order of April 13, 2020, Dkt. 135)
    that this Court did, in fact, rely on said cases. Defendants’ arguments regarding extension of the Tenth
    Circuit’s footnote are, therefore, inapplicable and irrelevant.


                                                        22
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 27 of 31




    time and therefore declined to dispose of this action based on laches.” Dkt. 219. Because the

    Tenth Circuit had already considered and rejected Defendants’ arguments that their affirmative

    defense of laches commands dismissal of Plaintiffs’ claims, this Court found that the “OMC is

    entitled to judgment on the pleadings as to laches.” Dkt. 219, 5. It is hard to imagine how this

    could be construed as a “misapplication” of the Tenth Circuit’s decision, and it is even more

    difficult to see this as an “extension” of the Tenth Circuit’s decision since this Court limited its

    application of the law of the case doctrine to Defendants’ affirmative defense of laches.10

            Next, Defendants assert that “the Court has ample discretion to rule otherwise” and

    should in this instance because “the issue is not whether delay barred the United States and/or the

    OMC from securing interpretation of applicable regulations, but what remedies flow from the

    violation found.” Defs. Mot. 6 (emphasis added). This argument, however, is not new. With

    respect to their argument that liability is different from remedy, Defendants have already made,

    and the Court has already considered and directly rejected this argument—not once, not twice,

    but three times. See e.g., Dkt. 219, 8–10 (noting that “Osage Wind [] contends that, even if the

    state-law affirmative defenses are insufficient as a matter of law to prevent liability, the defenses

    may apply to bar or limit the available remedies[,]” and rejecting Osage Wind’s argument

    because “the practice of borrowing state rules of decision does not apply with equal force to

    determining appropriate remedies, especially equitable remedies, as it does to defining actionable

    rights.”) (quoting Davilla, 913 F.3d at 972–73); Dkt. 205, 2-3 (Defendants arguing that “the


            10
               Although this Court did not apply the law of the case doctrine to outright dismiss Defendants’
    state law based affirmative defenses (aside from laches), this Court did note that “to the extent
    [Defendants’ other affirmative defenses are] premised on unreasonable delay in bringing litigation, the
    four affirmative defenses other than laches are also precluded based on the law of the case doctrine.” Dkt.
    219, 8 n.5. This is because the Tenth Circuit concluded that, as a matter of law, “[t]he United States
    commenced this action within three months after turbine excavation work began, which is not an
    unreasonable amount of time to wait before filing suit.” United States v. Osage Wind, LLC, 871 F.3d
    1078, 1087 n.6 (10th Cir. 2017).


                                                        23
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 28 of 31




    OMC’s Motion ignores a line of directly applicable cases holding that certain affirmative

    defenses, while unavailable as to liability in Indian land claim cases, are available as to

    remedies.”), Dkt. 205, 15 (Defendants arguing that “[s]ince only remedies questions are still

    pending in this litigation, the liability-remedies distinction drawn in the cases cited below is

    dispositive of the OMC’s Motion.”).

           This Court has also considered and rejected Defendants’ argument that “[e]quity

    demands consideration of such delay to inform” Defendants of the requirement to get a lease.

    Defs. Mot. 7. See, e.g., Dkt 226, 10–11 (the Court was not persuaded “that it must consider the

    United States and OMC’s past conduct to determine the propriety of equitable relief” or that

    “backward looking variants of the affirmative defense of unclean hands are relevant to determine

    the availability of equitable relief here, in the context of a tribal land claim”) (emphasis added));

    Dkt. 218, at 11–14 (Defendants arguing that the Affirmative Defense Order did not rule on what

    evidence could be considered in determining whether equitable relief is appropriate and that the

    “clean hands” doctrine must be considered in determining remedy even though stricken from

    being considered in determining liability), 17–18 (Defendants asserting the same liability versus

    remedy argument—that the Court did not foreclose consideration of backward looking evidence

    “in determining the proper remedies in this case” and that the Court will require such evidence

    when it addresses appropriate remedies). Defendants’ argument that their liability versus remedy

    distinction deserves reconsideration, therefore, violates the most basic precept that “[a] motion to

    reconsider should not be used to revisit issues already addressed or advance arguments that could

    have been raised earlier.” SFF-TIR, LLC, 264 F. Supp. 3d at 1222.

           In asking this Court to reconsider an argument that the Court has already previously

    dismissed three times now, Defendants do not suggest there has been an intervening change in




                                                     24
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 29 of 31




    the controlling law, nor do they refer to new evidence previously unavailable. Instead,

    Defendants make bald assertions that maintaining adherence to the Davilla Court’s instruction

    that “[s]tate law cannot define the remedies which a federal court must give” Dkt. 219, 8

    (quoting Davilla, 913 F.3d at 972-73), would “work a manifest injustice.” Defs. Mot. 7. Blanket

    assertions of “manifest injustice,” however, do not suffice.

             Defendants’ only explanation of what could amount to a “manifest injustice” is nothing

    more than a regurgitation of Defendants’ delay-based affirmative defenses relying on what they

    stubbornly continue to insist is the “unfairness of Plaintiffs’ conduct in failing to clearly advise

    why a lease is required . . .” Defs. Mot. 8. Even if the OMC had failed to inform Defendants why

    a lease was required—to be sure, Defendants’ own documents demonstrate the OMC did—the

    Tenth Circuit has made clear that Defendants’ attempt to shift the blame from Defendants to the

    OMC for Defendants’ own actions has no place here in this Court’s consideration of Defendants’

    trespass on Indian trust property. See, e.g., Dkt. 219, 8 (“Permitting third-parties to avoid these

    stringent leasing requirements by pointing to the Nation’s own conduct would frustrate federal

    Indian land policy.”) (citing Davilla, 913 F.3d at 967–68).

             Quite the opposite, it would be a “manifest injustice” to contravene Congress’s clear

    intent that mining on the Osage Mineral Estate take place “in such quantities and at such times as

    may be deemed for the best interest of the Osage Tribe of Indians.” Act of Mar. 2, 1929, Pub. L.

    No. 70-919, 45 Stat. 1478, 1479 (emphasis added). The Osage Mineral Estate was created for the

    Osage Nation’s benefit, not Defendants, and upholding the law Congress created and passed

    does not constitutes a “manifest injustice” warranting reconsideration of this Court’s Affirmative

    Defenses Order.

       IV.      CONCLUSION




                                                      25
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 30 of 31




          For the aforementioned reasons, Defendants’ Motion should be dismissed.

          Respectfully submitted,



                                                     s/ Mary Kathryn Nagle
                                                     Mary Kathryn Nagle, OBA No. 33712
                                                     Wilson Pipestem, OBA No. 16877
                                                     Abi Fain, OBA No. 31370
                                                     Pipestem and Nagle Law, P.C.
                                                     320 S. Boston Ave., #1705
                                                     Tulsa, Oklahoma 74103
                                                     918-936-4705 (Office)
                                                     wkpipestem@pipestemlaw.com
                                                     mknagle@pipestemlaw.com
                                                     afain@pipestemlaw.com
                                                     Counsel for Intervenor-Plaintiff
                                                     Osage Minerals Council




                                                26
Case 4:14-cv-00704-GKF-JFJ Document 234 Filed in USDC ND/OK on 07/02/21 Page 31 of 31




                                    CERTIFICATE OF SERVICE

            I hereby certify that on July 2, 2021, I electronically transmitted the foregoing document
    to the Clerk of the Court using the ECF system for filing and transmittal of a Notice of Electronic
    Filing to the following ECF registrants:


      Ryan A. Ray                                   David McCullough
      Joel L. Wohlgemuth                            dmccullough@dsda.com
      rar@nwcjlaw.com
      jlw@nwcjlaw.com                               Jeffrey S. Rasmussen
                                                    jrasmussen@ndnlaw.com
      -and-
                                                    -and-
      Lynn H. Slade
      Sarah S. Stevenson                            Wilson Pipestem
      Deana M. Bennett                              Mary Kathryn Nagle
      Spencer L. Edelman                            Abi L. Fain
      lynn.slade@modrall.com                        afain@pipestemlaw.com
      sarah.stevenson@modrall.com                   mknagle@pipestemlaw.com
      deana.bennett@modrall.com                     wkpipestem@pipestemlaw.com
      spencer.edelman@modrall.com                   Counsel for Intervenor-Plaintiff,
      Counsel for Defendants                        Osage Minerals Council



     Cathryn Dawn McClanahan
     cathy.mcclanahan@usdoj.gov

     Counsel for Plaintiff, United States




                                                                       /s/ Mary Kathryn Nagle




                                                    27
